Citation Nr: 1140283	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-00 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain prior to September 12, 2007.

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain from September 12, 2007 to March 13, 2009.

4.  Entitlement to an initial evaluation in excess of 20 percent for lumbosacral strain since March 14, 2009.

5.  Entitlement for a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1997.  He was stationed in Kuwait from August 1991 to December 1991.  

This matter is before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
In June 2004, the RO granted service connection for left ear hearing loss, assigning a noncompensable evaluation, and granted service connection for lumbosacral strain, assigning a 10 percent evaluation, effective January 31, 2003.  In December 2004, the RO denied service connection for PTSD.  In a March 2005 correspondence, the Veteran stated that his PTSD claim had been denied and that his back pain had increased.  He also submitted new evidence with respect to both claims.  The Board construes this correspondence as a timely NOD with the June and December 2004 RO determinations.  See 38 C.F.R. §§ 20.201, 20.302 (2011); see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA must liberally construe all documents filed by a claimant).  

The Veteran subsequently moved to Missouri, and jurisdiction was transferred to the St. Louis RO.

In May 2009, the RO increased the evaluation for the Veteran's back disability to 20 percent.  As the Veteran has not been granted the maximum benefit allowed, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the Board has assigned a "staged" rating to the back disability, the issue has been recharacterized.

In September 2009, the Veteran withdrew the left ear hearing loss claim, and it is not discussed further here.
With respect to the TDIU claim noted on the cover, even though this issue was not adjudicated by the RO, a TDIU claim is considered part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  VA treatment records show that the Veteran reportedly stopped working due to his PTSD and/or his back disability.  As such, the issue is properly before the Board. 

In a May 2006 correspondence, the Veteran requested a Decision Review Officer (DRO) hearing with respect to the PTSD claim only.  In a January 2008 VA Form 9, the Veteran indicated that he did not want a Board hearing.  Two subsequent undated emails between the RO and the Veteran's representative show that the Veteran desired a DRO hearing with respect to both the PTSD and the back claim.  However, the Veteran withdrew this request in a September 2009 correspondence.  See 38 C.F.R. § 20.704.

At the beginning of the appeal, the Veteran was represented by the American Legion.  In an August 2007 VA Form 21-22, he revoked the power of attorney.  He subsequently appointed the Disabled Veterans of America as his representative.

The inferred issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran engaged in combat while on active duty in Kuwait.

2.  The Veteran is diagnosed with PTSD. 

3.  The competent medical evidence shows a relationship between the currently-diagnosed PTSD and the Veteran's active duty. 

4.  Prior to September 12, 2007, lumbosacral strain was manifested by pain that occasionally radiated to the left leg, radiographic evidence of degenerative changes, flexion to 60 degrees at worst, and complaints of (but no objective evidence of) muscle spasm.  There was guarding, but gait and posture were normal.  There was no evidence of associated neurological abnormalities, bowel or bladder dysfunction, or documented incapacitating episodes of intervertebral disc syndrome.

5.  From September 12, 2007 to March 13, 2009, lumbosacral strain was manifested by pain that radiated to the left thigh, radiographic evidence of degenerative changes, flexion to 85 degrees, and paraspinal tenderness, with spasm and a showing of changes in gait.  There is no evidence of associated neurological abnormalities, bowel or bladder dysfunction, or documented incapacitating episodes of intervertebral disc syndrome.

6.  Since March 14, 2009, lumbosacral strain has been manifested by pain that radiates to both legs, radiographic evidence of degenerative changes, flexion to 50 degrees, and normal posture and gait.  There is no evidence of associated neurological abnormalities, bowel or bladder dysfunction, or documented incapacitating episodes of intervertebral disc syndrome.

7.  There are no findings of favorable or unfavorable ankylosis of any part of the spine at any time during the appellate period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159,  3.303, 3.304 (2011). 

2.  The criteria for an increased initial evaluation in excess of 10 percent for lumbosacral strain, prior to September 12, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243, 5292, 5293, 5295 (prior to and after September 26, 2003). 

3.  The criteria for an increased initial evaluation of 20 percent, but no higher, for lumbosacral strain, from September 12, 2007 to March 13, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2011). 

4.  The criteria for an increased initial evaluation in excess of 20 percent for lumbosacral strain, since March 14, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the issue of service connection for PTSD, the Board is granting in full this benefit.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

Further, where, as here with the claims for initial increased evaluations for the service-connected back disability, service connection has been granted, that claim is substantiated.  No additional VCAA notice is not required with respect to the downstream issue pertaining to the rating assigned to this now service connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs) and VA treatment records, afforded the Veteran physical examinations, and provided him the opportunity to give testimony before the Board, which he declined.  The VA examinations are adequate for adjudication purposes.  The July 2003, June 2005, September 2007, and March 2009 examiners described in full the current manifestations of the Veteran's back disability.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection - PTSD 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors: (1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1)(2). 

Also, according to recent changes to the applicable regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran contends that he has had increasing psychiatric symptoms since returning from Kuwait in December 1991.  He has denied the deployment was traumatic, instead stating that it was part of his job.  However, he has consistently described one incident that continues to upset him, which involved inadvertently picking up an unexploded bomblet with his hands.  Service treatment records reflect no in-service complaints or history of psychiatric problems.  

Post-service records reflect a current diagnosis of PTSD.  Significantly, throughout the current appeal, multiple doctors have associated the Veteran's PTSD with his stressful experiences in Kuwait, specifically the bomblet incident.  

Personnel records indicate that the Veteran was deployed to Kuwait in August 1991 as a combat engineer vehicle gunner, a combat specialty.  He also assisted in the cleanup of unexploded ordinance.  He maintains he was fired on at times.  His DD 214 establishes that he received the Southwest Asia Service Medal and the Kuwait Liberation Medal.  He also participated in the Southwest Asia Ceasefire Campaign.

The evidence of record establishes that the Veteran participated in combat with the enemy.  He served as a combat gunner.  He also assisted in the cleanup of unexploded ordinance, including a bomblet that he picked up with his hands.  He was at all times in danger from IEDs and enemy combatants.  These allegations are consistent with the facts and circumstances of his service.  Because the Veteran engaged in combat, his statements regarding the general stressors of service in Kuwait, to include the bomblet incident, are accepted as verified.  Of further significance to the Board in this matter is the fact that, during the current appeal, multiple treating physicians have associated his PTSD with those in-service experiences.  Accordingly, the Board concludes that service connection for PTSD is warranted. 

III.  Increased Evaluation - Back 

The Veteran seeks higher initial evaluations for his back disability.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The schedule for ratings of the lumbar spine is found at 38 C.F.R. § 4.71a.  During the course of this appeal, the schedular criteria for evaluation of the lumbar spine were changed effective September 26, 2003.  The Veteran was provided a copy of the revised criteria in the November 2007 statement of the case and a May 2009 supplemental statement of the case.  Potentially applicable former rating criteria are set forth under Diagnostic Code (DC) 5292, for limitation of motion of the lumbar spine; DC 5293, for intervertebral disc syndrome; and DC 5295, for lumbosacral strain. 

DC 5292 provided that slight limitation of motion of the lumbar spine was rated 10 percent disabling; moderate limitation of motion of the lumbar spine was rated 20 percent disabling; and severe limitation of motion of the lumbar spine was rated 40 percent disabling.  38 C.F.R. § 4.71a (2002). 

DC 5295 provided that lumbosacral strain with characteristic pain on motion was rated 10 percent disabling; lumbosacral strain with muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in the standing position, was rated 20 percent disabling.  Severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, was rated 40 percent disabling.  38 C.F.R. § 4.71a (2002).

Currently, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As no disc disease is diagnosed, only the General Rating Formula need be considered under both the old and new regulations.  

Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10  percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a . 

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  However, none are applicable here. 

When evaluating disabilities of the joints, the Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The lumbar spine is considered a group of minor joints.  38 C.F.R. § 4.45(f). 

Here, a July 2003 VA spine examination report shows that the Veteran reported pain on both sides of the lumbar area, which he described as "off and on."  He rated the pain as midway on a scale of 1-10.  He also complained of spasm and stiffness.  He related some temporary decrease in range of motion and back function during flare-ups.  He denied the use of any assistive devices.  His back disability did not affect his mobility or activities of daily living unless he did "unusual activities."  Upon physical examination, posture and gait were normal.  Flexion was to 70 degrees, extension was to 30 degrees, lateral flexion was to 30 degrees, and rotation was to 35 degrees.  There was no pain reported on motion.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  A neurological examination was normal.  X-rays showed degenerative changes.  The diagnosis was lumbosacral strain.

A June 2004 VA treatment record shows that the Veteran complained of back spasms that occurred "about once a month" and made him drop to the ground.

A June 2005 VA spine examination report shows that the Veteran complained of chronic pain that was more predominant in the right paralumbar region, without distribution.  He rated the pain as 5/10.  Flare-ups were caused by sitting constantly for 20 minutes and walking for 30 minutes.  He denied the use of any assistive devices.  He reportedly missed work 1-2 days each month.  Upon physical examination, posture and gait were normal.  Flexion was to 60 degrees, extension was to 30 degrees, and lateral flexion and rotation were to 30 degrees.  There were no functional limitations after repetitions.  No muscle spasm was noted, but right paralumbar muscle guarding was present without any referred pain.  Sensation was intact without muscular atrophy.  Deep tendon reflexes were equal.  Lasegue's testing was negative bilaterally.  X-rays showed mild changes of spondylosis at L3-4.  The diagnosis was chronic lumbosacral strain with L3-4 spondylosis.

In July 2005, the Veteran was treated for back spasms, which he rated 7/10.  The problem had recently become worse.  He denied any paresthesia or bowel/bladder problem.  A back brace "helped some."  The clinician advised him to continue with pain medication, recommended physical therapy, and ordered an orthotic device.  He continued to receive treatment for back pain in October 2006 and May 2007.

In August 2007, the Veteran complained of pain that occasionally radiated to his left leg.  A CT scan showed disc bulging, which the clinician noted "doesn't correspond with symptoms."

A September 2007 VA spine examination report shows that the Veteran reported progressive daily pain, spasms, stiffness, and weakness.  He also complained of  sharp pain and paresthesia in his left anterior thigh.  He denied incontinence, impotence, or numbness.  He used a back brace.  He was able to walk a quarter of a mile.  Upon physical examination, guarding, tenderness, and antalgic gait were noted.  There was also guarding severe enough to be responsible for abnormal gait.  Motor, sensory, and reflex examinations were normal.  There was no ankylosis.  Flexion was to 85 degrees, with pain at 80 degrees.  Extension was to 30 degrees, with pain at 20 degrees.  Lateral flexion was to 25 degrees on the right, with pain at 20 degrees, and 40 degrees on the left.  Lateral rotation was to 20 degrees, with pain at 15 degrees.  There was also pain after repetitions.  X-rays showed minimal spurring of L3 and L4 with no compression deformity.  The examiner found no appreciable neurological findings.

The most recent March 2009 VA spine examination report shows that the Veteran reported daily back pain that he described as sharp and burning; it was worse on the  left.  The pain radiated to his legs, right worse than left.  It was aggravated by  bending, increased activity, riding in a car, and working around the house.  He reported weekly flare-ups that lasted minutes.  He also reported paresthesias, fatigue, stiffness, weakness, and spasms.  He denied incontinence and erectile dysfunction.  The Veteran used a cane and a brace.  He was unable to walk more than a few yards.  Upon physical examination, gait was normal.  No spasm, tenderness, or guarding was noted.  Motor, sensory, and reflex examinations were normal.  Flexion was to 50 degrees, extension was to 23 degrees, left lateral flexion was to 34 degrees, left lateral rotation was to 30 degrees, right lateral flexion was to 34 degrees, and right lateral rotation was to 25 degrees.  There was objective evidence of pain on active range of motion and following repetitions.  Lasegue's testing was negative.  X-rays showed minimal proliferative spur formation at L3-L4.  The diagnosis was lumbar strain with minimal spur formation on L3-4 level, and numbness in lower extremities etiology unknown.  The examiner noted that this disability had significant effects on the Veteran's usual occupation.

A March 2009 VA peripheral nerves examination report shows that the Veteran reported numbness, paresthesias, and pain in both upper front thighs.  Motor, sensory, and reflex examinations were normal.  Gait was antalgic.  Rectal tone was moderate.  EMG testing was normal.  

Prior to September 12, 2007 

The evidence indicates that the Veteran experienced one episode of limitation of motion prior to September 26, 2003.  The July 2003 VA examiner noted limitation of flexion to 70 degrees.  This represents a loss of approximately 1/4 of the normal range of 90 degrees.  Such loss is not considered to be greater than slight in extent.  Furthermore, there was no loss in lateral flexion (30/30 degrees) or lateral rotation (35/35 degrees) during the July 2003 range of motion testing.  

There is no evidence of lumbosacral strain with muscle spasm on extreme forward bending during this time period.

The examinations of July 2003 and June 2005 are consistent in the reporting of symptomatology.  Neither examiner noted any limitation of motion of the back to less than 60 degrees or any abnormality of lumbar curvature, posture, or gait.  The combined range of motion of the back was well in excess of 120 degrees during this time period.  

Accordingly, an evaluation in excess of 10 percent is not warranted under either the old or new criteria prior to September 12, 2007.

From September 12, 2007 to March 13, 2009

The September 2007 VA examiner noted that the Veteran's posture was stooped and his gait antalgic.  There was objective evidence of spasm, guarding, and tenderness.  The Veteran has consistently described a history of low back spasms; as he experiences this through his five senses, he is competent to report such symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The examiner specifically found that spasm, tenderness, or guarding was severe enough to be responsible for abnormal gait or contour.  This meets the criteria for a higher, 20 percent evaluation of the lumbosacral strain disability.

There was no finding of ankylosis, and the movement of the lumbar spine was well in excess of 30 degrees even upon consideration of the functional impact of pain.  An evaluation in excess of 20 percent is not warranted during this time period.

From March 14, 2009

An evaluation greater than 20 percent beginning March 14, 2009 is not warranted as there is no evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

Additional Considerations

Although the September 2007 examiner noted complaints of pain after repetitions, and the March 2009 examiner noted complaints of pain during range of motion testing and after repetitions, no associated functional impairment of the lumbar spine has been noted by any examiner or reported by the Veteran at any time during the appeal period.  Compensation is not paid for the presence of pain, but for its functional impact.  38 C.F.R. §§ 4.40 , 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran reported radiation of pain from his back into his left leg in August 2007, paresthesias in the left thigh at the September 2007 VA examination, and pain that radiated into both legs at the March 2009 VA spine examination.  However, these complaints of radiculopathy were not reproduced on physical examination in July 2003, June 2005, September 2007, or March 2009.  Motor, sensory, and reflex examinations have consistently been normal.  EMG testing in March 2009 was also normal.  

Thus, there has been no objective evidence in the record of associated neurological impairment, to include bladder or bowel dysfunction, at any time during the appellate period.  Indeed, the Veteran denied any such symptomatology in July 2005 and September 2007.  As such, a separate evaluation for neurological abnormalities, to include bowel and bladder dysfunction, is not warranted at any time during the appellate period.  See 38 C.F.R. § 4.71a , General Rating Formula, Note (1). 

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of a low back disability, but the medical evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to this service-connected disability.  Although the Veteran reported in June 2005 that he missed 1-2 days of work per month, this does not rise to the level of marked interference of employment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 
ORDER

Service connection for PTSD is granted.

An increased initial evaluation in excess of 10 percent for lumbosacral strain prior to September 12, 2007 is denied.

An increased initial 20 percent evaluation, but no higher, for lumbosacral strain from September 12, 2007 to March 13, 2009 is granted, subject to the law and regulations governing the payment of monetary benefits.

An increased initial evaluation in excess of 20 percent for lumbosacral strain since March 14, 2009 is denied.


REMAND

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  A  January 2003 VA mental health treatment record shows that the Veteran reported increased anxiety and stress at work.  The clinician excused him from work for three days for a "mental health break."  In January 2005, the Veteran's employer requested a doctor's note stating that he could continue working under his current medications.  The Veteran had recently changed shifts and was feeling sleepy at work.  The clinician's note states that "[t]he change in work hours on a daily basis and the new medication has contributed to the condition and an environment for [the Veteran] to doze off during work hours."  In November 2005, the Veteran reported that he had quit his job because of his anger problem.  An August 2006 from the Veteran's father-in-law states that the Veteran was unable to work because of his "hostile and violent manner."  A July 2007 mental health treatment record described the Veteran's potential employability as "slim."  During the September 2007 VA examination, the Veteran reported that he had been unable to maintain his employment because of problems with co-workers caused by his PTSD and because of difficulty lifting due to back pain.  During the March 2009 VA examination, he reported being unemployed because of his mental health condition.  The examiner determined that the Veteran's service-connected back disability had significant effects on his usual occupation.  

This evidence does not provide sufficient detail to assess the Veteran's employability status and there is no medical opinion of record specifically addressing the Veteran's employability status.  Significantly, the July 2007 clinician's finding was made during the Veteran's period of in-patient psychiatric treatment from May to July 2007.   

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to a TDIU.  

2. Then, schedule the Veteran for a VA examination to evaluate the impact of all of his service-connected disabilities on his employability.  The examiner is hereby informed that the Veteran's service-connected disabilities include his PTSD, lumbosacral strain, left ear hearing loss, and status post excision of ganglion of the left wrist.  

The claims folder, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone, without consideration of his nonservice-connected disabilities and age, render him unable to secure or follow a substantially gainful occupation, taking into account his education and employment background.

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


